 ERMAN CORP. 95Erman Corporation and Roy McNish and David Mills, Petitioners, and USWA, Local 4991, Dis-trict 11.  Case 17ŒRDŒ1558 November 24, 1999 DECISION AND DIRECTION BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN The National Labor Relations Board, by a three-member panel, has considered determinative challenges in an election held June 15, 1999, and the hearing offi-cer™s report (of which pertinent portion are attached) rec-ommending disposition of them.  The election was con-ducted pursuant to a Stipulated Election Agreement.  The tally of ballots shows 0 for and 5 against the Union, with 16 determinative challenged ballots. The Board has reviewed the record in light of the ex-ceptions and brief, and has adopted the hearing officer™s findings and recommendations.  We agree with the hearing officer that the challenged voters, all of whom are unreplaced former economic strikers, are not barred from voting under Section 9(c)(3) of the Act, although the election was conducted more than 12 months after the commencement of the strike.  Under Gulf States Paper Corp., 219 NLRB 806 (1975), an economic striker retains his eligibility to vote even after the 12-month period set forth in Section 9(c)(3), if he has not been permanently replaced. We further agree with the hearing officer that the Em-ployer has failed to show that it has permanently abol-ished the jobs of the challenged voters for economic rea-sons.  The Employer presented evidence that it experi-enced a downturn in business for several months during the strike, due to a temporary interruption in the supply of railcars available for it to purchase.  The record shows, however, that throughout the eligibility period and con-tinuing until the hearing in this case the number of rail-cars available for the Employer to purchase on a monthly basis was similar to the number supplied to the Employer on a monthly basis during the 12-month period prior to the strike.  Furthermore, although the Employer contends that the supply of railcars is uncertain and may diminish in the future, it has not shown that it is in any different position in this respect than it was prior to the strike.  Rather, the record reveals that the Employer has experi-enced both upturns and downturns in its business.  When it has experienced downturns, it has laid off unit employ-ees.  During times of expansion, it has recalled employ-ees pursuant to the provisions of its collective-bargaining agreement with the Union.  Under the most recent collec-tive-bargaining agreement, unit employees retain recall and seniority rights for 2 years. The Employer makes the additional argument that it has changed its method of operation so that it is able to handle its production needs with its current work force.   Accepting as true the Employer™s contention that, by combining tasks and increasing flexibility among its em-ployees, it is now able to process the same number of railcars with 5 employees as it processed with approxi-mately 30 unit employees prior to the strike, we never-theless find that the Employer has failed to show that it has permanently abolished the jobs of the 16 challenged voters.  The Employer™s argument rests on the assump-tion that its volume of business will either remain stag-nant or will decrease.  As noted above, however, the Employer has experienced both upturns and downturns in its business.  At the hearing, the Employer admitted that it had hired several temporary employees during and after the strike.  It also admitted that in the future it would need to hire up to three additional temporary em-ployees to handle its anticipated volume of business.   As the Board reasoned in Gulf States Paper Corp., su-pra at 807, ﬁa striker™s basic right to a job cannot depend upon job availability as of the moment he applies for reinstatement.ﬂ  Quoting NLRB v. Fleetwood Trailer Co., 389 U.S. 375 (1975).  Before disenfranchising employees who might otherwise be eligible to vote, the employer™s burden is to show that their jobs were permanently eliminated.  It is not sufficient to show a lessened need for employees due to current conditions that may only be of a temporary nature.  Globe Molded Plastics Co., 200 NLRB 377 (1972).  Applying these principles, we find, contrary to our dissenting colleague, that the Employer has not shown that it eliminated the jobs of the chal-lenged voters.  Accordingly, we adopt the hearing offi-cer™s recommendation to overrule the challenges to their ballots.  DIRECTION IT IS DIRECTED that the Regional Director for Region 17 shall, within 14 days from the date of this Decision and Direction, open and count the ballots of Ed Under-wood, Melvin Lomax, Isidro Cerros, Evaristo Valles, Doy Savage, Oscar Corral, Manuel Benitez, George Criss, Amador Silva, Hipolito Martinez, Jose Diaz, Gary Freeman, Eulogio Aguilar, Vernon Long, Jesus Aros, and Ed Gomez; serve on the parties a revised tally of ballots; and issue the appropriate certification.  MEMBER HURTGEN, dissenting. Contrary to my colleagues and the hearing officer, I would sustain the Employer™s challenges to the ballots of the 16 voters.  I conclude that these 16 former economic strikers were not eligible voters. The Employer sets forth two arguments in support of its position that the challenges should be sustained.  First, it contends that the challenged voters are ineligible be-cause the election was conducted more than 12 months after the commencement of a strike in which the chal-lenged voters participated.  Second, the Employer argues that the challenged voters are ineligible because their 330 NLRB No. 26  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 96positions have been eliminated and they have no reason-
able expectation of recall. 
Like my colleagues and the h
earing officer, I reject the 
Employer™s first argument.  Under 
Gulf States Paper 
Corp.
, 219 NLRB 806 (1975), an economic striker re-
tains his eligibility to vote even after the 12-month pe-
riod set forth in Section 9(c)(3), if that voter has not been 
permanently replaced.  Since these 16 former economic 
strikers have not been pe
rmanently replaced, Section 
9(c)(3) does not preclude them from voting. 
However, I agree with the Employer™s second argu-
ment.  Under 
Lamb-Grays Harbor Co.,
 295 NLRB 355 
(1989), economic strikers, like other employees, lose 

their eligibility to vote if the employer eliminates their 
jobs for economic reasons. 
Here, the Employer presented uncontradicted evidence 
that it has eliminated the jobs for economic reasons.  It 

has changed its method of operation. It is currently oper-
ating with its five regular employees, occasionally sup-
plemented by a few temporary employees.  It has sold off 
several large pieces of equi
pment, and it has combined 
tasks and increased flexibility among its employees.  For 

the foreseeable future, it anticip
ates continuing to operate 
in this manner. 
The hearing officer conclude
d that the Employer has 
not met its burden of showing that the 16 challenged vot-
ers™ jobs have been eliminated
.  I disagree.  As noted, the 
Employer testified, without contradiction, that it intended 

to operate as it does now.  In response, the hearing offi-
cer could point only to the fact that the Employer contin-
ues to solicit business and maintains its prestrike physical 
plant.  Neither of these facts nullifies the Employer™s 
testimony.  The mere fact that
 the Employer continues to 
solicit business is not inconsistent with an intention to 
retain the present scope and method of operation.  An 
enterprise must continue to solicit customers if it is to 
survive.  It is, of course, possible that the solicitation will 

be so successful as to warran
t expansion.  But that is a 
mere possibility in this case, not a reasonable likelihood.
1  Further, the fact that the Em
ployer has not sold the plant 
is not inconsistent with its stated intention to retain the 
status quo.  The retention of the plant suggests only that 
the Employer maintains a 
capacity
 to expandŠnot that 
the 16 voters have a reasonable expectation of recall. 
My colleagues assert that the Employer has experi-
enced downturns and upturns in its business, and that it 

has laid off and recalled em
ployees accordingly.  My colleagues have missed the point.  The Employer in this 

case is not simply saying that there has been an economic 
downturn.  Rather, it is saying that it has made a change 
in its method of operation.  And, it is not simply saying 
this.  It has testified, without contradiction, that this 
                                                          
                                                           
1 The hearing officer said that 
reemployment of the 16 challenged 
voters was not an ﬁimpossibility.ﬂ  However, it is not the Employer™s 
burden to show an ﬁimpossibilityﬂ of reemployment.   
change has occurred, and it has made changes which are 
consistent with this testimony.
2 In sum, given the Employer™s uncontradicted testi-
mony that it will be able to handle its production needs 

with its current work force, and in light of the actions 
that the Employer has taken toward that end, it is plain 
that the 16 employees do no
t have a reasonable expecta-
tion of recall.  I would sustain the Employer™s challenges 

and certify the results of the election. 
APPENDIX HEARING OFFICER™S REPORT ON   
                
CHALLENGED BALLOTS 
The ballots of the following voters were challenged:  Ed Un-
derwood, Melvin Lomax, Isidro Cerros, Evaristo Valles, Doy 
Savage, Oscar Corral, Manuel Be
nitez, George Criss, Amador 
Silva, Hipolito Martinez, Jose Diaz, Gary Freeman, Eulogio 
Aguilar, Vernon Long, Jesus Aros, and Ed Gomez. 
The Employer contends that the 
challenges to the ballots of 
the above-named employees should 
be sustained on two basis.  
The Employer™s first basis for arguing that the 16 challenged 

voters are ineligible is purely a legal argument.  The Employer 
argues that the challenged voters are ineligible because the 
election was conducted later th
an 12 months from the com-
mencement of the strike at the facility.  Citing Section 9(c)(3) 
of the Act, the Employer conte
nds that replaced strikers are 
eligible to vote if the election is held within 12 months of the 

commencement of the strike, bu
t posits that after 12 months, 
the Act makes no provision for the continuing eligibility of any 
striker.  The Employer argues that the Board™s decision in 
Gulf States Paper Corp.,
 219 NLRB 806 (1975), should be over-
ruled.  In 
Gulf States
 the Board ruled that an economic striker 
retained his eligibility to vote past the 12 months set out in 
Section 9(c)(3), if that voter 
was not permanently replaced.  
The Employer argues that 
Gulf States is the only decision by 
the Board of its kind, and im
poses too harsh a burden on em-
ployers who have carried on their business with fewer employ-

ees than before the strike, and yet, are held in limbo by a pur-
ported obligation to bargain with a union whose strike has been 
unsuccessful.   I have no authority to overrule the Board™s decision in 
Gulf 
States, even if I were to believe that such is warranted.  Addi-
tionally, it should be noted that the Board has, more recently 

than Gulf States, repeated its adherence to the interpretation of 
Section 9(c)(3) set forth in 
Gulf State
.  In Curtis Industries
, 310 NLRB 1212 (1993), the Board reversed the Regional Director™s 
finding of ineligibility of challe
nged voters.  In that case, the 
Regional Director had held that pending federal litigation by 
the Union concerning whether the strikers had been unlawfully 
replaced could not stay the operation of Section 9(c)(3), and 
that since twelve months had passed since the commencement 
of the strike, and because the strikers had been replaced, the 
replaced strikers were ineligible to vote.  The Board, in revers-
ing the Regional Director, held that if the union™s litigation was 
successful, the strikers would not have been lawfully replaced, 
 2 My colleagues characterize the Employer™s evidence in support of 
its position as ﬁargument.ﬂ  I disagree 
with this characterization.  As 
noted, the Employer presented uncontr
adicted evidence regarding the 
changes in its operation, not mere arguments or contentions. 
 ERMAN CORP. 97and as unreplaced strikers, w
ould be entitled to vote under 
Gulf States. The Employer™s second basis for asserting that the chal-
lenges should be sustained is its 
assertion that the 16 strikers 
who cast ballots are ineligible because their positions have been 
eliminated and they have no re
asonable expectation of recall.  
The Employer argues that economic reasons, unrelated to the 
strike, have resulted in the elimination of the work, and thus, 
the strikers have no expe
ctation of recall.  See 
Lamb-Grays 
Harbor Co., 295 NLRB 355 (1989).  Conversely, the Union 
contends that the Employer has failed to show that the strikers 
are ineligible, arguing that the only plausible reason for the 

diminution in the work of the Employer is the strike and its 
impact.  The Union argues that
 under Board law, if the reason 
for the reduction in the Employer™s work is the strike, then the 
16 strikers who cast challenged ballo
ts remain eligible to vote.  
See 
Kable Printing Co., 238 NLRB 1092 (1978).  Additionally, 
the Union argues that the Employ
er did not meet its burden of 
showing that the nature of its operations have changed suffi-
ciently to show that the jobs of
 the strikers have been elimi-
nated or abolished.   
FINDINGS OF FACT
 Erman Corporation is engaged in the business of dismantling 
and processing railroad cars and ot
her rail scrap products.  Er-
man purchases retired railroad cars and processes them for 
scrap, selling the scrap to customers.  Erman™s facility is lo-
cated in the Burlington Northern/Santa Fe (BNSF) rail yard in 
Kansas City.  The production a
nd maintenance employees at 
the facility have been represented by the United Steelworkers 
for 30 years or more.  The parties™ most recent collective-
bargaining agreement was effectiv
e by its terms from April 1, 
1995, through March 31, 1998.  Despite a number of negotiat-ing sessions, the parties were unable to reach agreement and the 
Union called a strike, which commenced on April 27, 1998.  
All bargaining unit employees initially went on strike, but over 
the first several weeks of the strike, seven of the employees 
crossed the picket line and returned to work.  The employees 
who returned to work were Roy McNish Sr., Roy McNish Jr., 
Dave Silva, Dave Mills, Mike 
Reynolds, Shawn Mills, and Jose 
Macias.  In early 1999, Shawn Mills was laid off and Mike 

Reynolds quit his employment.  Aside from the seven strikers 
who returned to work during the strike, the Employer has not 
hired any full-time, permanent employees to replace the strik-
ers.  While it has not hired fu
ll-time employees, the Employer 
has on a few occasions used temporary workers to assist it in 
processing its work.  On May 17, 1999, the Union notified the 
Employer that the strike was over, and made an unconditional 
offer to return to work.  None of the strikers who have uncondi-
tionally offered to return to work have been returned to work. 
For years, the Employer submitt
ed monthly bids to BNSF to 
purchase retired railcars for processing.  The BNSF bid awards 
comprised between 75 and 85 percent of the raw material the 
Employer processed in its normal business.  During the mid-
1990™s, and continuing to date, the Employer™s business has 
been declining based on the strong economy and changes in 

federal regulatory measures concerning the life of a railcar.  
The Employer™s business decl
ines in good economic times because railcars are in full use and are not retired at the same 
rate as in poor economic times.  In 1997, 27 of the 30 some unit 
employees of the Employer were
 subject to layoff for periods 
of up to 5 months, but all empl
oyees were recalled from layoff 
and were working at the time of the strike on April 27, 1998.  

Under the contract, the employees
 retain recall and seniority 
rights for 2 years. 
In February 1998, the Employer learned that BNSF was 
changing it™s method of awarding 
bids, and that instead of bid-
ding monthly for the BNSF railcars
, the railcars would be sold, 
based on a minimum 12-month contract.  Prior to the April 27, 

1998, strike, the Employer submitted its bid to BNSF.  On July 
21, 1998, the Employer was notified that it had not been the 
successful bidder to purchase the railcars.  The Employer con-
tinued to purchase railcars from BNSF through September 
1998.  At that time, the railcars began to be purchased by the 

successful bidder, Progressive Rail Company.   
During this same time, the Employer was notified by its 
largest customer, GST Steel, that it was utilizing a new method 
of production which caused it™s need for scrap metal supplied 
by the Employer to be decreased.  In June and July 1998, GST 
purchased no scrap from the Empl
oyer.  However, GST shortly 
abandoned its experimental method of producing scrap and 
resumed purchasing scrap from the Employer.  Since GST has 
abandoned its new method, GST™s demand for the Employer™s 
processed scrap has exceeded the Employer™s supply. 
From September 1998 through about May 1999, the Em-
ployer continued to process rail
cars despite the loss of its con-
tract with BNSF.  The Employer was able to continue notwith-
standing its loss of the BNSF contract by processing its large 
backlog of railcars stationed at the rail yard.  The Employer 
also supplemented this supply of 
raw materials with other small sources of scrap.  The Employer recently contracted with Pro-

gressive Rail Company to purchase the railcars that Progressive 
receives from BNSF.  In other words, the Employer is basically 
acting as a subcontractor of Progressive™s contract with BNSF.  
There is no guarantee of the nu
mber of cars that Progressive 
will supply under the contract, just as there was no guarantee 
when the Employer contracted directly with BNSF.  Progres-
sive sells cars to the Employer based on geographic considera-
tions.  Since the Employer contracted with Progressive in May 
1999, Progressive has sold appr
oximately 100 railcars to the 
Employer for processing.  At 
the time of the 
election on June 15, 1999, Progressive had provided the Employer with about 50 
cars.  This number of railcars is similar to the number of rail-
cars that were supplied to the Employer on a monthly basis by 
BNSF in the few months prior to the strike.  By the date of the 
hearing, the Employer had processed 44 of the 50 railcars that 
Progressive had sold to the Employer between May and the 
date of the election.  There remained between 100 to 150 cars 
in the rail yard awaiting proce
ssing.  About 40 of those railcars 
were available for processing, while the remainder were await-

ing transfer of title before they could be processed. 
At the current level of processing, the Employer anticipates 
that in the foreseeable future 
it will need no more than three 
temporary employees (two labore
rs and one burner) to assist the five current unit employees in processing the railcars.  The 
Employer continues to pursue additional business, and has not 
changed its physical operations so as to make employment of 
the strikers an impossibility, and could, if business justified it, 
accommodate an employee complement the size of that prior to 
the strike. 
CONCLUSION OF LAW Strikers may be rendered inelig
ible to vote for several rea-
sons.  A striker may be rendered 
ineligible if they obtain per-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 98manent employment elsewhere.  The Employer in the instant 
case makes no contention that any of the strikers have been 
rendered ineligible based thei
r obtaining permanent employ-
ment elsewhere.  A striker may 
also lose their right to vote 
based on misconduct by the em
ployee, which would render 
them unsuitable for employment. 
 The Employer contends that 
one voter, Vern Long, engaged 
in conduct which would render 
him ineligible.  I will address the issue of Vern Long™s eligibil-
ity later in this decision.  Finally, a striker™s employee status 
may be terminated when an employer eliminates or abolishes 
the strikers™ jobs for substan
tial nonstrike-related reasons.  
Lamb-Grays Harbor,
 supra.  This basis for finding strikers 
ineligible is the main contention of the Employer in the instant 

case.   
The Employer bears the burden of proving that the elimina-
tion of the jobs was for substa
ntial nonstrike-related reasons.  
Lamb-Grays Harbor, 
supra.  The Board, citing 
NLRB v. Fleet-
wood Trailer Co., 389 U.S. 375 (1975), has reasoned that ﬁa 
striker™s basic right to a job cannot depend upon job availability 
as of the moment he applies for reinstatement.ﬂ  
Gulf States 
Paper Corp.,
 219 NLRB 806 (1975); 
Globe Molded Plastics 
Co., 200 NLRB 377 (1972).  As such, the mere fact that em-ployees were not replaced during 
the strike or recalled immedi-ately thereafter is insufficient.  Before disenfranchising em-

ployees who might otherwise be
 eligible to vote, the Em-
ployer™s burden requires that the jobs were in fact permanently 
eliminated, and that its nonstrike-related reasons
 for the perma-nent elimination are substa
ntial and not frivolous.  
Lamb-Grays 
Harbor, supra at 356.  It is not sufficient to show economic 
conditions, which have resulted in
 a lessened need for employ-
ees.  The Board in 
Gulf States Paper,
 supra at 806, held that 
such assertions do not ﬁsuffice to 
show that the jobs have been 
permanently eliminated or abolished so as to terminate the 
strikers™ employment status and render them ineligible to vote.ﬂ  
See also 
Globe Molded Plastics Co., supra at 378. 
I find that the Employer did not sustain its burden of show-
ing that the 16 challenged voters jobs have been eliminated or 
abolished.  The Employer did show that it encountered a down-
turn in business that was for 
substantial nonstrike-related rea-
sons, but it has failed to show, that this downturn has resulted 
in the elimination or abolishment of jobs.  Employees continue 
to work in the positions previously held by the strikers, and the 
Employer has employed and an
ticipates employing some tem-
porary employees to fill these 
same positions.  The Employer 
continues to solicit business and has been successful in regain-

ing much of the BNSF business it 
lost shortly after the strike.  
GST Steel stands ready to purchase all the product that the 

Employer can supply.  The Employer™s physical plant remains 
substantially unchanged, and th
e sale of heavy equipment has 
not been of such a magnitude so as to render reemployment of 
the 16 challenged voters an impossibility. 
Prior to the strike the Parties™ contract contemplated the ups 
and downs of the industry, and had negotiated co
ntractual terms establishing that employees on layoff retained an expectation of 
potential recall for a period of 2 years.  Additionally, in 1997, 
the majority of the unit was laid of at some time during the 
year.  Yet each was recalled, evidencing the volatile nature of 
the industry, but again the exp
ectation of continued employ-
ment opportunity.  I find these factors also support the conclu-

sion that the 16 challenged voters continue to maintain a rea-
sonable expectation of recall wh
ich justifies enfranchising them 
in the process to determine continued representation. 
 